Citation Nr: 1608065	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  15-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for pseudofolliculitis barbae (PFB).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to an increased rating for tinea versicolor, currently rated at 30 percent disabling.

6.  Entitlement to service connection for low back condition.


REPRESENTATION

Appellant represented by:	J. Michael Woods


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION


The Veteran had active duty service from October 1989 to January 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision which denied service connection for low back condition and pseudofolliculitis barbae; a September 2013 rating decision which denied service connection for hearing loss, tinnitus, and an acquired psychiatric disorder; and an April 2014 rating decision which denied an increased rating for tinea versicolor.

In June 2015, the Veteran's representative submitted additional pertinent evidence with regard to his psychiatric disorder claim, as well as a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304 (2015).  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

The appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issue of entitlement to service connection for right knee disability has been raised by the record in a December 2009 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


The issue of entitlement to service connection for low back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability as that disorder is defined under applicable VA regulations.

2.  The Veteran's tinnitus is not related to military service.

3.  The Veteran does not have a current pseudofolliculitis barbae condition.

4.  The weight of the evidence is against a finding that the Veteran's currently diagnosed acquired psychiatric disability either began during or was otherwise caused by his military service.

5.  The Veteran's depression is not related to service, nor was it caused or aggravated by his service-connected disabilities.

6.  Although the Veteran's tinea versicolor has been treated with topical skin medication, he has not required systemic therapy, such as corticosteroids or other immunosuppressive drugs, at any time; the Veteran's tinea versicolor affects 20 to 40 percent of the entire body.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for pseudofolliculitis barbae have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, have not been met.  38 U.S.C.A. § 1110 (2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

5.  The criteria for a disability rating in excess of 30 percent for tinea versicolor have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.118a, Diagnostic Codes 7806, 7813 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Service connection may be granted on a presumptive basis for certain chronic diseases, including sensorineural hearing loss and tinnitus, if the disability was manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3), 3.309(a); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Alternatively, where the chronic disease is noted in service, but is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity after discharge may still permit service connection as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).


HEARING LOSS AND TINNITUS

For VA purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran claims entitlement to service connection for bilateral hearing loss and tinnitus, resulting from exposure to loud noises as a plane captain while in the Navy.  Such duties are consistent with exposure to noise, and accordingly, the Board concedes in-service noise exposure.  However, such exposure alone is not sufficient to establish entitlement to service connection; there must also be a current disability resulting from the in-service event.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  The evidence in this case does not show that the Veteran has a hearing loss disability or that his tinnitus is related to in-service noise exposure.

A June 2013 VA audiology examination report shows the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
15
20
20
18.75
LEFT
20
20
25
25
22.5

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.

Such audiometric results show that the Veteran does not have a hearing loss disability in either ear, as defined for VA disability benefits purposes.  There are no other audiometric testing results in the record to indicate that the Veteran has a hearing loss disability.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for bilateral hearing loss is denied.

With regard to the claim for tinnitus, the Board notes that although in-service noise exposure is conceded, the Veteran's service treatment records are negative for any findings of hearing loss or tinnitus during service.  In-service hearing conservation tests and reports of medical history show that the Veteran denied any history of ear trouble or hearing loss, but reported a positive history for other, unrelated disorders.  

During the June 2013 VA examination, the Veteran reported that his tinnitus began in 2000.  As to post-service occupational and recreation noise exposure, he reported that he works as a truck driver, uses a lawn mower with hearing protection, and attends bars.  Following review of the claims file and clinical evaluation of the Veteran, the examiner opined that the Veteran's tinnitus was more likely due to presbycusis (age-related hearing loss) and/or some other etiology, rather than military noise exposure.  The examiner reasoned that the reported tinnitus onset was five years after military service.  Additionally, the Veteran reported significant civilian noise exposure and there was no documentation in his file regarding tinnitus in either ear.

Careful review of the record reveals that although the Veteran reported experiencing tinnitus since 2000, his medical treatment records are absent for any complaints of or treatment for tinnitus.  Indeed, the Veteran has either denied symptoms of tinnitus or has not complained of tinnitus even when seeking treatment for hearing difficulty.  See VA treatment records dated November 17, 2006, and February 11, 2011.

Based on the above, the Board finds that service connection for tinnitus is not warranted.  First, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply to the Veteran's claim.  Tinnitus was not manifest to a compensable degree within one year of separation from service.  Furthermore, neither tinnitus nor manifestations sufficient to identify it were shown during service.  Rather, hearing test reports during service are absent for any complaints of tinnitus and the Veteran denied having any history of hearing or ear trouble during that time period.  These statements, made contemporaneous with service, are considered reliable and significant since the Veteran was then seeking only medical evaluation, and was not pursuing a disability claim.  Additionally, the Veteran does not contend to have had tinnitus until at least five years after service.  Therefore, the Board finds that the presumption of service connection for sensorineural hearing loss does not apply.

The Board also finds that weight of the evidence is against the Veteran's claim on a direct basis, and thus, service connection for tinnitus must be denied.  While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, the Board finds that the reasoned opinion of those with expertise, particularly that of the June 2013 VA audiologist, outweigh those of a layperson, such as the Veteran.  The VA audiologist has education, training, and experience on these matters that the Veteran is not shown to have.

Furthermore, although the Veteran contends that he began to experience tinnitus in 2000, the first indication of tinnitus in the record is not until he filed his claim in 2012, almost 18 years after he left the military.  The Board finds the lack of complaints regarding tinnitus significant, particularly in light of him seeking treatment for other medical conditions, including hearing loss.  The Board is entitled to consider a delay in seeking treatment and reporting symptoms as a factor in determining whether a disease or injury in service resulted in chronic or persistent disability, particularly where the Veteran has sought treatment for related medical conditions.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

In sum, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of tinnitus during or within one year of service, nor any competent medical evidence suggesting that the Veteran's tinnitus is related to his military service.  Rather, the evidence shows that the Veteran's tinnitus was caused by presbycusis or civilian noise exposure.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-56.  Therefore, the Veteran's claim for service connection for tinnitus must be denied.  


PSEUDOFOLLICULITIS BARBAE

The Veteran has not submitted any evidence that he currently suffers from pseudofolliculitis barbae.  To the contrary, during a July 2012 VA Skin Diseases examination, the examiner noted no evidence of PFB and the Veteran reported that he is asymptomatic as long as he keeps his beard well-trimmed with clippers and does not use a razor blade.  

The Veteran's post-service medical records are absent for any complaints of or treatment for PFB, despite seeking treatment for other skin conditions, including skin tags and service-connected tinea versicolor.  The absence of any such complaints is probative, as the Veteran has received examinations and treatment for other skin conditions.  Maxson, 230 F.3d at 1333.  

The Board acknowledges that the Veteran's service treatment records show that he was treated for PFB during service.  However, to be present as a current disability, there must be evidence of the condition at some time during the appeals period - or even shortly before a claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  As there is no evidence of PFB during the period on appeal or recently before the claim was filed, there is no basis on which the claim for service connection may be granted.  Brammer, 3 Vet. App at 225.  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for pseudofolliculitis barbae is denied.


PSYCHIATRIC DISORDER
The Veteran contends that he is entitled to service connection for PTSD, which he claims is due to his experiences in active service.  Specifically, he claims that he became depressed during service after he saw fellow sailors drown, and that he continues to feel sad as a result.  Psychiatry Consult dated August 15, 2008.  He has also reported several other incidents he believes has caused PTSD, including experiencing a war game incident and learning that several pilots assigned to his ship became missing in action or prisoners of war during the Persian Gulf War.  See Veteran Statement received November 21, 2012.
The Board finds that the criteria for direct service connection for an acquired psychiatric disorder have not been met.  First, there is no indication in the Veteran's service treatment records (STRs) or military personnel records that he sought psychiatric treatment or complained of mental health problems during service, despite seeking care for other medical conditions.  The Board considers the absence of such expected evidence probative.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013) (the absence of records is pertinent where it is reasonable to expect that a record of an event would exist).  Notably, the Veteran was examined for purposes of a Medical Board report in October 1994, and was determined to have no other diagnoses than bilateral patellofemoral syndrome.   Furthermore, the Veteran indicated no history of depression, excessive worry, or nervous trouble of any sort in his in-service medical history reports.
Second, the Veteran's post-service medical records indicate that when he first sought mental health treatment in 2001, it was due to a work-related motor vehicle accident which resulted in the fatality of another person.  See VA treatment records dated November 17, 2001, November 17, 2006 (noting depression per workers compensation psychiatrist).  Prior to August 2008, the Veteran did not report any in-service incidents to his mental health treatment providers or indicate that he believed his symptoms were related to any such incidents.  Rather, all psychiatric treatment appeared to be solely related to the motor vehicle accident.  Then, during an August 15, 2008, psychiatry consult, the Veteran reported that he saw a drowning and a sailor killed during his military service.  Despite the in-service incidents, his psychiatric treatment provider diagnosed PTSD due to the fatal motor vehicle accident.  In July 2010, the Veteran again reported that sailors drowned while he was deployed in the Persian Gulf, and he felt helpless because he could not help them.  He also told his treatment provider that he was involved in a motor vehicle accident in 2003, in which another man and his family were killed, and that he still has flashbacks of the man calling for help and asking him to take care of his family.  The Veteran was again diagnosed with PTSD and depression due to the fatal motor vehicle accident.  A psychiatry note from March 2011 documents that the Veteran had "PTSD and depression stemming from two sentinel events; witnessing sailors drown, and being in an MVA in 2003 in which he witnessed a man die."  

The Veteran was provided a VA examination in September 2013 to determine the nature and etiology of his psychiatric condition.  As to his in-service stressors, the Veteran reported that a friend drowned on a ferry, and that he and his friend would have been on the ferry had they not gotten a beer.  The examiner noted that the event did not meet Criterion A for a diagnosis of PTSD.  The Veteran also reported that he saw "mangled people after we blew up the Turkish ship."  The examiner noted that the incident met Criterion A; however, with respect to Criteria E and F, the Veteran does not meet full criteria for PTSD.  Following the clinical interview and a review of the Veteran's claims file, and electronic records in VBMS and Virtual VA, the examiner concluded that the Veteran does not meet the DSM-IV criteria for PTSD.  The examiner explained that compensation and pension examinations for service connection for PTSD require the use of a structured interview which allows for frequency and intensity of symptoms to be quantified.  The Veteran's reports of isolated symptoms of PTSD are not sufficient to make a DSM-IV diagnosis of PTSD.  Rather, the examiner determined that the Veteran's constellation of symptoms is best described by Major Depressive Disorder, and that there was no nexus between the depression and military service, given the documented and reported civilian deaths that the Veteran experienced.  Ultimately, the examiner opined that the Veteran's depression was less likely as not caused by or a result of his military service.

Based on the above, the Board finds that the weight of the evidence is against a finding that the Veteran's currently diagnosed psychiatric conditions, depression and PTSD, are directly related to service.  Despite the Veteran's contention that he has been depressed since the events during service, he was being treated for depression due solely to a non-service-related motor vehicle accident.  Prior to filing his claim with VA, at no time did he tell a mental health professional that his depression dated back to service - in fact he consistently reported onset with the post-service motor vehicle accident.  He also never reported to a mental health professional prior to his claim that any in-service events were traumatic for him or that he thought about service in any way.  The delay in seeking treatment and reporting mental health symptoms is probative, particularly since the Veteran sought intervening mental health treatment and attributed his condition to post-service events.  Maxson, 230 F.3d at 1333.  Furthermore, the September 2013 VA examiner continued to attribute the Veteran's current depression to the civilian deaths he witnessed, rather than as due to in-service events.  The Board affords more probative weight to the opinion of the VA examiner than to the opinion of the Veteran.  The Veteran lacks the medical training and expertise needed to diagnose himself with a mental disorder and opine as to the etiology of that disorder.  Young v. McDonald, 766 F.3d 1348 (Fed. Cir. 2014); see also Clemons v. Shinseki, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant.")  

In fact, all medical professionals - except for one - have consistently linked onset to the post-service motor vehicle accident.  The only record indicating otherwise is a single March 2011 VA treatment record attributing depression and PTSD to "two sentinel events: witnessing sailors drown, and being in an MVA in 2003 in which he witnessed a man die."  The conclusion that the Veteran's psychiatric conditions were due in part to a service event is not persuasive for the following reason.  The examiner's conclusion rested on the premise that the Veteran WITNESSED a drowning.  This is inaccurate.  The Veteran's 2012 statement regarding his stressors clearly shows that he did not "witness" anyone drown - he learned about it afterwards.  In another VA treatment record, he reported "while deployed in Persian gulf during gulf war, some sailors drowned, he felt helpless because he could not help them, still feels very sad, unresolved bereavement."  Again, this was not something that he witnessed.  To the extent he told the March 2011 physician a different story, that is simply not credible in light of his multiple statements otherwise - that he did not witness the drowning.  As for the sufficiency of learning about the drowning afterwards as a stressor causing PTSD, as documented by the September 2013 VA examiner, that event fails to meet the diagnostic criteria for PTSD.  Accordingly, the March 2011 treatment record fails to support a finding of service connection for PTSD.  Again, every other medical professional has linked the depression and PTSD to the post-service motor vehicle accident. 

In support of his claim, the Veteran submitted a Mental Health DBQ and Assessment conducted by a private psychologist, Dr. H.H-G, who also diagnosed depression.  However, Dr. H-G. opined that the Veteran's depression dates back to the date he filed his claim for service connection and is caused by his service-connected tinea versicolor and knee disability.  In support of her opinion, Dr. H-G explained that "[t]here is a body of literature detailing the connection between medical issues, like the issues [the Veteran] struggles (sic) and psychiatric disorder, similar to his depressive disorder complaints."

The Board acknowledges that it must consider all theories of service connection, whether or not raised by the Veteran, and therefore has considered whether the Veteran's depression has been aggravated by his service-connected disabilities.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000) (holding that a claim for disability compensation should be broadly construed to encompass all possible theories of entitlement).  However, while the Board notes that Dr. H-G. opined that the Veteran's depression is caused by his service-connected skin and knee conditions, her opinion is afforded no probative value.  Although Dr. H-G noted that she reviewed the Veteran's claims file and treatment records, her assessment did not address the Veteran's on-going psychiatric treatment for the motor vehicle accident.  The Veteran's treatment records consistently refer to the fatal motor vehicle accident as the onset of the Veteran's psychiatric symptoms.  Given the nature of the claim, the absolute failure to discuss the Veteran's prior mental health treatment indicates an incomplete review of the pertinent medical history.  Dr. H-G's complete lack of any discussion whatsoever of this very significant fact means her opinion lacks sufficient rationale about the Veteran's particular medical history.

Moreover, the basis of Dr. H-G's opinion was the Veteran linking his depression to his skin condition and his knee.  While the Veteran reported to Dr. H-G. that his tinea versicolor makes him self-conscious, he had previously exclusively asserted that his psychiatric condition is due to events he witnessed during service.  His lengthy mental health treatment records are absent for any complaints regarding psychiatric symptoms linked to tinea versicolor or knee pain.  It was not until he underwent an evaluation specifically for the purpose of obtaining an opinion in connection with his claim on appeal to the Board that he raised such concerns.  Since he has had more than 5 years of mental health treatment without ever suggesting his skin and knee conditions have an impact on his psychiatric condition, his statements now, in connection with a claim on appeal, are simply not credible.  Therefore, because Dr. H-G.'s opinion lacks sufficient rationale and is inconsistent with the medical evidence of record, it is afforded no probative weight.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008).  As there is no persuasive evidence indicating that the Veteran's depression has been aggravated by his service-connected disabilities, service connection must be denied on that basis.

In sum, the Board finds that the weight of the evidence is against a finding that the Veteran's psychiatric condition is related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.  Therefore, the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD and depression, must be denied.


II.  Increased Rating for Tinea Versicolor

The Veteran currently receives a 30 percent rating for tinea versicolor under Diagnostic Code 7813-7806.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27 (2014).  As directed by Diagnostic Code 7813, fungal skin infections are rated as disfigurement of the head, face or neck (DC 7800), scars (DC's 7801-7805), or dermatitis (DC 7806), depending upon the predominant disability.   Under Diagnostic Code 7806, a higher 60 percent rating is warranted where the skin condition affects more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or the condition requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The Veteran was provided with VA skin disease examination in April 2014 to address the severity of his tinea versicolor.  He reported that he applies Selsun Blue approximately 20 minutes before showering daily.  Physical examination revealed multiple well-marginated macules with associated fine scales and hyperpigmentation scattered over the back, chest/lower torso, and upper arms.  The Veteran's skin condition was not visible on his exposed body areas (face, neck, and hands).  Following physical examination, the examiner determined that the Veteran's total body area affected is 20-40%, with no exposed area affected.  The examiner also opined that the skin condition does not impact the Veteran's ability to work.  

Based on the above, the Board finds that a rating in excess of 30 percent is not warranted.  As noted by the August 2014 VA examiner, only 20-40% of the Veteran's entire body, and none of the exposed areas, is affected by his tinea versicolor.  Additionally, there is no evidence that the Veteran has ever used a systemic therapy such as corticosteroids or immunosuppressant drugs.  Rather, the Veteran's VA treatment records show that he treats his tinea versicolor with Selsun Blue.   There is no documentation that the condition affects the Veteran's face, neck, or hands, or that any systemic therapy was prescribed at any time.  While the Board acknowledges that the Veteran believes his condition is of greater severity, he has not provided any evidence that his skin condition is worse than reported by the August 2014 VA examiner.  The Board is bound by the rating criteria and cannot award a higher rating for symptoms not in accordance with the rating criteria.  As the total body area affected falls squarely within the criteria for a 30 percent rating, a higher rating for tinea versicolor is not warranted.

The Board has also considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the Board acknowledges that Diagnostic Code 7806 does not address the specific symptoms of dermatitis, tinea versicolor, or analogous skin disabilities.  Rather, it is implicit to the rating criteria that symptoms commonly associated with skin disabilities are present when dermatitis, tinea versicolor, or analogous disability is at issue.  There was no indication that the symptoms associated with the Veteran's disability were unusual.  Therefore, when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are congruent with the disability picture represented by the 30 percent rating.  Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his tinea versicolor is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of his service-connected disabilities.  Therefore, referral for extraschedular consideration is not warranted.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Finally, the Board has considered whether the issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, as the evidence of record indicates that the Veteran is currently employed as a truck driver, see Mental Disorders DBQ administered by Dr. H-G, received June 3, 2015, the issue of TDIU is not reasonably raised by the record, and is therefore not part of the rating appeal.

III.  VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in June 2011 and October 2012 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs, and VA outpatient treatment reports.  The Board notes that the Veteran has received mental health treatment from Dr. Soloway, and that the claim file does not contain those private treatment records.  However, the Board finds that the VA does not have a duty to obtain these records.  The Veteran was sent a letter in October 2012 requesting that he identify any private physicians or hospitals pertaining to post-service treatment of his psychiatric disorder and return the included VA Form 21-4142, Authorization and Consent to Release Information.  To date, he has failed to authorize VA to request any private medical records despite the notice discussed.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1) (2015).  As the Veteran has not identified any outstanding records that he wants VA to obtain or that he believes are relevant to his claims, the duty to assist him in obtaining pertinent records has been satisfied.  38 C.F.R. § 3.159(c).  

The Board also acknowledges that the Veteran's PTSD stressors have not been verified by the VA.  However, stressor verification is simply not warranted.  As noted above, the claimed stressor of learning someone drowned is not a sufficient stressor to meet the criteria for diagnosing PTSD.  With respect to the claim for tinea versicolor, the claim arises from the Veteran's disagreement with the currently assigned disability rating.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Veteran was also provided with VA examinations in June 2012, June 2013, September 2013, and April 2014.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  Accordingly, the Board finds that no further development is required in this case.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for pseudofolliculitis barbae is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, is denied.

Entitlement to a disability rating in excess of 30 percent for tinea versicolor is denied.


REMAND

The RO issued a rating decision in July 2012 denying service connection for low back condition.  The Veteran filed a timely notice of disagreement in November 2012, which confers Board jurisdiction over that issue.  However, the RO has not yet issued a statement of the case regarding that claim.
 
Where a notice of disagreement is filed but a statement of the case has not been issued, the Board must remand the claim to the RO to direct that a statement of the case be issued.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case pertaining to entitlement to service connection for low back condition.  In connection therewith, provide the Veteran with appropriate notice of his appellate rights.  The Veteran is reminded that, to vest the Board with jurisdiction over an issue, a timely substantive appeal must be filed after receiving the statement of the case.  See 38 C.F.R. § 20.202 (2015).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


